Citation Nr: 0309458	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  95-09 970	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low 
back disability.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel





INTRODUCTION

The veteran had active service from October 1976 to April 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
In October 1992, the RO denied the veteran's claim for a 
rating higher than 10 percent for his service-connected low 
back disability.  Subsequently, a hearing was held at the RO 
in June 1993, and in September 1993 a hearing officer 
increased the rating for the low back disability from 10 
percent to 20 percent, effective from February 12, 1992.  The 
hearing officer, however, denied a rating higher than 20 
percent.  More recently, in June 1996, the RO increased the 
rating from 20 to 40 percent, effective from February 9, 
1994.  Also, in June 1996, the RO denied the veteran's claim 
for a total disability rating based on 
individual unemployability (TDIU).  

In March 1999, the Board remanded this case to the RO for 
further development and consideration.  Subsequently, in 
October 2000, the Board issued a decision granting a 40 
percent evaluation for the veteran's low back disability 
effective from February 12, 1992.  However, the Board denied 
a rating greater than 40 percent for the low back disability.  
As well, the Board denied entitlement to a TDIU.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2001, the Court issued an order granting a joint motion for 
remand, vacating and remanding the Board's October 2000 
decision.



REMAND

The joint motion for remand calls for readjudication of the 
veteran's claim for an increased rating for his low back 
disability-to the extent that he did not receive a rating 
higher than 40 percent.  Additionally, the joint motion for 
remand specifies that an up-to-date neurological examination 
be performed in order to determine the degree of the 
neurologic component of his low back disability.  
Furthermore, the joint motion for remand requires 
consideration of the various factors set forth in 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Pointing out that the issue of entitlement to an increased 
rating for the low back disability could, in turn, 
substantially impact the outcome of the claim for a TDIU, the 
joint motion also directs readjudication of the TDIU issue.  
See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) 
(discussing the concept of "inextricably intertwined" 
claims).

After receiving the case back from the Court for compliance 
with the directives specified in the joint motion for remand, 
the Board-itself-undertook additional development of the 
case in February 2002, June 2002, September 2002, and 
most recently in April 2003.  The Board undertook that 
internal development pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  And when the additional development 
was completed, the Board provided notice to the veteran and 
his representative, as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)

Very recently, however, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under 
the former 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence obtained as a result of its own 
development of the case without having to either remand the 
case to the agency of original jurisdiction (i.e., the RO) 
for initial consideration or, alternatively, by obtaining a 
waiver from the veteran.

The reports of the VA medical examinations that were 
requested by the Board (to comply with the Court's order) are 
not fully responsive to the questions the Board asked in its 
internal development memoranda.  Furthermore, the veteran 
must be provided an opportunity to furnish additional medical 
evidence, as well as evidence about his employment history.  
Aside from that, the criteria used to rate his low back 
disability (intervertebral disc syndrome (IDS)) were revised 
effective September 23, 2002, during the pendency of his 
appeal.  And where, as here, a governing law or regulation 
changes after a claim has been filed, but before 
administrative or judicial review has been completed, the 
version most favorable to the veteran generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO has not 
had an opportunity to consider the severity of his low back 
disability under the revised rating criteria, and this is 
potentially prejudicial-particularly in light of the recent 
precedent decision in Disabled American Veterans v. Secretary 
of Veterans Affairs.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act, now codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully satisfied.  
Notification should include a letter to 
the veteran and his representative 
advising that the veteran's low back 
disability is subject to evaluation under 
both former and revised criteria relating 
to intervertebral disc syndrome.  



2.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, 
VA or non-VA, from whom he has received 
treatment for his low back disability 
since June 2002.  Obtain all indicated 
records of evaluation and treatment.  

3.  The veteran should be asked to 
furnish employment records verifying that 
he experiences marked interference with 
employment or that he has had frequent 
periods of hospitalization due to his 
service connected low back disability.  
This evidence may include, but is not 
limited to, records pertaining to lost 
time or sick leave used due to the 
service-connected low back disability, 
any correspondence from an employer that 
would verify his contentions, or 
medical records showing periods of 
hospitalization.

4.  After the development above has been 
completed, schedule the veteran for 
further VA orthopedic and neurologic 
examinations.  Each examination must be 
performed by a physician, not a nurse 
practitioner.  Send the claims folder and 
a copy of this remand to each  examiner 
for review.  The purpose of the 
examinations is to determine the severity 
of the veteran's low back disability.  So 
all necessary testing and evaluation 
should be performed to make these 
determinations, and the clinical findings 
reported in detail.  It is absolutely 
imperative that all questions asked below 
be answered so the Board has sufficient 
information to adjudicate the pending 
claims.  If the examiner is simply unable 
to make any determination, then he/she 
should expressly indicate this and 
explain why.  The responses from 
examiners should address the specific 
requirements of both the old and new 
criteria for evaluating intervertebral 
disc syndrome under Code 5293.

a)  There must be a listing of the 
veteran's range of motion of the lumbar 
spine (measured in degrees, with range of 
motion also specified), and indications 
of whether he experiences lumbar muscle 
spasms and any signs of sciatic 
neuropathy.  With respect to the former 
rating criteria under Diagnostic Code 
5293, the VA neurologic examiner should 
also state whether the veteran has severe 
or pronounced intervertebral disc 
syndrome, based on whether he experiences 
recurring attacks with intermittent 
relief or has persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc and little 
intermittent relief.  

b)  In regard to the new revised rating 
criteria under Diagnostic Code 5293, each 
examiner should indicate whether the 
veteran experiences incapacitating 
episodes due to intervertebral disc 
syndrome and, if so, how frequently 
during the past 12 months.  The revised 
Diagnostic Code 5293 defines an 
incapacitating episode as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.  The terms chronic orthopedic 
and neurologic manifestations mean 
orthopedic and neurologic signs and 
symptoms, resulting from the 
intervertebral disc syndrome, that 
present constantly, or nearly so.

c)  Additionally, the VA orthopedic 
examiner must indicate whether the 
low back exhibits weakened movement, 
excess/premature fatigability, or 
incoordination and, if feasible, 
these determinations should be expressed 
in terms of additional range of motion 
loss or favorable or unfavorable 
ankylosis (which should be expressed in 
degrees) due to any weakened movement, 
excess fatigability, or incoordination. 

d)  The VA orthopedic examiner must 
express opinions on whether pain could 
significantly limit functional ability 
during "flare-ups" or when the low back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis (which 
should be expressed in degrees) due to 
pain on use or during flare-ups 

e)  Lastly, each examiner should indicate 
whether impairment exclusively from the 
service-connected low back disability 
is so severe that it precludes the 
veteran from engaging in substantially 
gainful employment consistent with his 
prior work history, level of education, 
etc.  This determination, if possible, 
should address whether he can perform 
heavy physical labor, only light physical 
labor, or only sedentary-type employment.

5.  When the development requested above 
has been completed, and any other 
necessary development undertaken, 
the case should be readjudicated by the 
RO.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, then the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and provide the veteran and his 
representative an appropriate opportunity 
to respond.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


